
	
		I
		112th CONGRESS
		1st Session
		H. R. 3422
		IN THE HOUSE OF REPRESENTATIVES
		
			November 15, 2011
			Mr. Poe of Texas (for
			 himself and Mr. Carter) introduced the
			 following bill; which was referred to the Committee on Armed Services
		
		A BILL
		To require the Secretary of Defense to transfer at least
		  10 percent of certain military equipment returning from Iraq to Federal and
		  State agencies.
	
	
		1.Short titleThis Act may be cited as the
			 Send Equipment for National Defense
			 Act or the SEND
			 Act.
		2.Transfer of used
			 military equipment to State and Federal agencies
			(a)In
			 GeneralNot later than one
			 year after eligible equipment returns to the United States from Iraq, and in
			 accordance with subsections (b) and (c) of section 2576a of title 10, United
			 States Code, the Secretary of Defense shall transfer at least 10 percent of
			 such eligible equipment to Federal and State agencies.
			(b)PreferenceIn
			 considering applications for the transfer of eligible equipment, the Secretary
			 shall give preference to Federal and State agencies that will use the eligible
			 equipment primarily for the purpose of strengthening border security along the
			 southern border of the United States.
			(c)WaiverThe
			 Secretary may waive the requirement under subsection (a) with respect to
			 eligible equipment that the Secretary determines the Department of Defense
			 needs for immediate use, if the Secretary certifies such determination to
			 Congress.
			(d)Eligible
			 Equipment DefinedIn this
			 section, the term eligible equipment means equipment that the
			 Secretary determines would be suitable for use by Federal and State agencies in
			 law enforcement activities, including—
				(1)surveillance
			 unmanned aerial vehicles, including the MQ–9 Reaper (also known as the
			 Predator B);
				(2)night-vision
			 goggles; and
				(3)high mobility
			 multi-purpose wheel vehicles (commonly known as humvees).
				
